Citation Nr: 1629323	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-24 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD), on the basis of substitution.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1967, and from April 1967 to November 1972-to include service in the Republic of Vietnam.  He died in March 2016.  
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision that denied service connection for PTSD.  Prior to his death, the Veteran timely appealed.  In April 2016, the RO found the appellant-the Veteran's widow-in this case is a properly substituted claimant.  See 38 U.S.C.A. § 5121A(a)(1); 38 C.F.R. § 3.1010(g)(1).

Also in April 2016, the appellant testified during a video conference hearing before the undersigned.  During the hearing, the undersigned granted the appellant's request for a 60-day abeyance to submit additional evidence or argument directly to the Board.  In May 2016, the appellant submitted additional evidence to the Board. The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and her representative when further action is required.


REMAND

The appellant contends that, prior to his death, the Veteran had current manifestations of PTSD related to his active service.  In this regard, the Board notes that the Veteran's exposure to in-service stressors has been conceded.

The report of a June 2012 VA examination reflects that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria.

In April 2016, the appellant described the Veteran's manifestations of PTSD, prior to his death, which include:  isolation, nightmares, survivor's guilt, avoidance, reliving events, and not being able to shoot a gun at an animal.  

In May 2016, the appellant submitted a letter from the Veteran's treating psychologist, V. Thomas Mawhinney, Ph.D., in which the psychologist opines that the Veteran "no doubt" suffered from combat-related PTSD as a direct result of the horrors he suffered while serving in Vietnam.  The psychologist referenced DSM-5, without specifying the applicable findings of each criterion.  The psychologist also indicated that there is available "more powerful" evidence in support of the Veteran's PTSD diagnosis.

Under these circumstances, the RO or VA's Appeals Management Center (AMC)  should specifically seek the appellant's authorization for release of all of the Veteran's treatment records pertaining to PTSD from his treating psychologist.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary contact information and authorization from the appellant, please request treatment records that pertain to PTSD from the Veteran's treating psychologist (Dr. V. Thomas Mawhinney), dated from 1972 to the present date; and associate them with the Veteran's claims file. 

If, after making reasonable efforts to obtain records identified by the appellant; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the appellant and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the appellant and her representative until they are notified by the RO or AMC. 

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




